Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status.

DETAILED ACTION
This is in response to an amendment filed September 22, 2022 in which claims 1-2, 4, 6-10, and 18-23 were presented for examination, of which claims 1, 18, and 21 were amended and claims 22-23 were added. 
Examiner notes claims 1, 2, 4, 6-10, and 18-23 have priority to the filing date May 17, 2017 due to at least one limitation not found in previous applications this case is related to. The limitation “interconnected chambers” in at least claims 1 and 18 are directed to embodiment shown in Figs. 25A-35C, which were not presented in previous applications.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 22, 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4, 6-10, and 18-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6-10, and 18-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pezzimenti et al. “Pezzimenti” (US Patent 11,019,865).
Examiner notes US Patent 11,019,865 is claiming a filing date of October 6, 2016, due to Provisional Application 62/404,966, as set forth by 37 CFR 1.78 and 35 U.S.C. 119(e).

Regarding claim 1, Pezzimenti discloses a vented garment (800, Fig. 8) comprising at least one vented garment panel (900, Fig. 9), the at least one vented garment panel comprising: a first layer (902); a second layer (908), wherein a first surface of the first layer (904) is bonded to a second surface of the second layer (910) at a plurality of seams (832, Fig. 9) wherein the first surface of the first layer faces the second surface of the second layer (examiner notes as shown in Fig. 9), and wherein the plurality of seams are collectively configured to define a plurality of interconnected chambers (828) between the first layer and the second layer (Fig. 8 and 9, examiner notes element 828 is shown as “interconnected” as shown in Fig. 8); a thermally-insulating material (920) contained within the plurality of interconnected chambers (as shown in Fig. 9); and at least one opening (814) extending through a portion of at least one seam of the plurality of seams, through the first layer, and through the second layer (Col. 32, lines: 18-20).  

Regarding claim 2, Pezzimenti discloses the thermally-insulating material comprises at least one of synthetic fiber (Col. 3, lines: 9-12 and 42-48).  

Regarding claim 4, Pezzimenti discloses the plurality of seams (832, Fig. 9) are further reinforced by stitching (840).  

Regarding claim 6, Pezzimenti discloses the plurality of seams (832) are collectively arranged in a repeating pattern (examiner notes as shown in Fig. 8).  

Regarding claim 7, Pezzimenti discloses the at least one opening (814) comprises an alphanumeric shape (examiner notes the opening is in the shape of an “O”).  

Regarding claim 8, Pezzimenti discloses the plurality of seams (832) comprise equal lengths (examiner notes Fig. 9 shows “equal lengths”).  

Regarding claim 9, Pezzimenti discloses the plurality of seams (832) comprise different lengths (see annotated Fig. 8 below).


    PNG
    media_image1.png
    387
    283
    media_image1.png
    Greyscale

Fig. 8-Examiner Annotated

Regarding claim 10, Pezzimenti discloses the plurality of seams comprise organic shapes (examiner notes shows an approximately rectangular “geometric shape”).

Regarding claim 18, Pezzimenti discloses a vented garment panel (900, Fig. 9) for an insulated garment, the vented garment panel comprising: a first layer (902, Fig. 9) having a first surface (opposite of 904) and a second surface (904), wherein the first surface (opposite of 904) is configured to be exposed to an external environment (as shown in Fig. 9); a second layer (908) having a third surface (opposite of 910) and a fourth surface (910), wherein the third surface (opposite of 910) is configured to be proximate to a wearer's body when the insulated garment is worn (“configured to…worn” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function), and wherein the second surface of the first layer (904) faces the fourth surface of the second layer (910); a plurality of seams (832) bonding the second surface of the first layer (904) to the fourth surface of the second layer (910) to collectively form two or more interconnected chambers (828, Fig. 8 and 9, examiner notes Fig. 8 shows interconnected chambers) between the first layer (904) and the second layer (908), and wherein each seam of the plurality of seams (832) is angularly oriented with respect to an adjacent seam of the plurality of seams (examiner notes “angularly oriented” as shown in Fig. 8, examiner notes applicant has not specified an “angle” and it is well known in the art that an angle of 0 degrees is still an angle); a thermally insulating material (920) within the two or more interconnected chambers (828, Fig. 8 and 9); and a plurality of openings (814) extending though at least one seam in the plurality of seams, through the first layer, and through the second layer (Col. 32, lines: 18-20).  

Regarding claim 19, Pezzimenti discloses the thermally insulating material within the two or more interconnected chambers comprises at least one of down and a synthetic fiber (Col. 3, lines: 9-12, and 42-48).   

Regarding claim 20, Pezzimenti discloses the plurality of seams (832) are created by one of an adhesive applied to at least one of the second surface of the first layer (904), wherein the adhesive is activatable by an application of energy (one of ordinary skill in the art would recognize when the layers are pressed together, an application of energy is being used).  

Regarding claim 21, Pezzimenti discloses the plurality of seams (832) are created with an adhesive tape (Col. 32, lines: 9-20) adhesively bonding the first surface of the first layer (904) to the second surface of the second layer (910), and wherein the adhesive tape is activated by an application of energy (one of ordinary skill in the art would recognize when the layers are pressed together, an application of energy is being used).  

Regarding claim 22, Pezzimenti discloses each seam (832, Fig. 8) in the plurality of seams is bound by a perimeter (822) defining a length (see annotated Fig. 8 below) and a width (see annotated Fig. 8 below), wherein the length is greater than the width (as shown in Fig. 8).  

    PNG
    media_image2.png
    486
    335
    media_image2.png
    Greyscale

Fig. 8-Examiner Annotated

Regarding claim 23, Pezzimenti discloses wherein the length of the each seam in the plurality of seams (see annotated Fig. 8 above) is angularly oriented with respect to a waist opening edge of the vented garment (see annotated Fig. 8 above, examiner notes “angularly oriented” as shown in Fig. 8, examiner notes applicant has not specified an “angle” and it is well known in the art that an angle of 0 degrees is still an angle), and wherein the at least one opening (814) is located within the perimeter (822).


Conclusion
The prior art made of record and not relied upon is considered pertinent (See PTO-892) to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529. The examiner can normally be reached Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAKOTA MARIN/Examiner, Art Unit 3732   

 
/KHALED ANNIS/Primary Examiner, Art Unit 3732